Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 506, 703, and 1411.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 506a, 506b, 506n, 1103 and 1105.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1410” has been used to designate both the system as a whole and a valve actuator in at least FIG. 14.  As a note, “1410” is defined as a threshold adjustment pressure yet neither “1410” in FIG. 14 appear to correlate to that.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities: both claims 12 and 13 should be amended to recite --less than an endpoint--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Elkins (US 8,163,242 B2) teaches a method for controlling extraction of landfill gas from a landfill via a gas extraction system (FIG. 1), the gas extraction system comprising well piping for coupling a plurality of wells to a gas output (column 15, lines 28-40), the method comprising:
obtaining, at the gas output, a measure of nitrogen concentration of landfill gas collected from at least some of the plurality of wells (column 18, lines 36-46);
determining a measure of methane concentration of landfill gas collected from a first well of the at least some of the plurality of wells (column 15, lines 28-40; column 18, lines 36-48); and
adjusting a flow rate of landfill gas being extracted from the first well (column 2, lines 4-12; column 17, lines 12-26).
Elkins does not specifically teach ranges for nitrogen and methane.  Schneider (US 4,670,148) teaches a method for controlling extraction of landfill gas from a landfill via a gas extraction system, the gas extraction system (FIG. 1) comprising well piping for coupling a plurality of wells to a gas output, the method comprising:
obtaining, at the gas output, a measure of nitrogen concentration of landfill gas collected from at least some of the plurality of wells (column 5, lines 40-57);
determining whether the measure of nitrogen concentration of the landfill gas collected from the at least some of the plurality of wells is outside of a range for nitrogen concentration (claim 1);
determining whether a measure of methane concentration of landfill gas collected from a first well of the at least some of the plurality of wells is outside of a range for methane concentration (column 2, lines 64-68; column 6, lines 18-24); and
adjusting a flow rate of landfill gas being extracted from the first well (column 7, lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Elkins to include determining ranges for nitrogen and methane as taught by Schneider in order to better ensure an optimal fluid outlet.
Elkins and Schneider do not specifically teach method for controlling extraction of landfill gas from a landfill, the method comprising:
determining whether the measure of nitrogen concentration of the landfill gas is outside of a global range for nitrogen concentration;
when it is determined that the measure of nitrogen concentration of the landfill gas collected from the at least some of the plurality of wells is outside of the global range for nitrogen concentration:
determining whether a measure of methane concentration of landfill gas is outside of a local range for methane concentration; and
when it is determined that the measure of methane concentration of landfill gas collected from the first well is outside of the local range for methane concentration, adjusting a flow rate of landfill gas being extracted from the first well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elkins (US 8,168,121 B2) also teaches a method for controlling extraction of landfill gas from a landfill via a gas extraction system (FIG. 1) comprising determining concentrations of nitrogen and methane (column 18, lines 28-40) and adjusting the flow rate of landfill gas into the well by adjusting valves (column 2, lines 8-15).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


09 September 2022